DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

Claims 22-41 are currently pending in the application.  Claims 37-19 are withdrawn.  The rejections of record from the office action dated 21 September 2021 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 22-32, 34-36, and 40-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over McVay (US 7,475,786) in view of Coates Brothers & Company Limited (GB 1,120,738).
Regarding claims 22-32, 34-36, and 40-41, McVay discloses a composition for coating the interior of two piece food cans, wherein the composition comprises an polyester or acrylic resin, an amino-terminated polyamide and a curing agent such as melamine or phenolic crosslinkers such as polymers of phenolic monomers and formaldehyde, wherein the composition is free of Bisphenol A and its derivatives (i.e. an aqueous composition comprising a resinous binder, a polyamide; in which the resinous binder comprises a polymer containing reactive functional groups; wherein the resinous binder comprises a curing agent that has groups that are reactive with the functional groups of the polymer; in which the polymer is an acrylic polymer; in which the crosslinking gent comprises an aminoplast or a phenoplast; in which the polyamide is 
Regarding claim 28, it is noted that McVay discloses the acrylic polymer may have an acid content of 18-35 (i.e. overlapping acid value of 30 to 70) (C2/L54-C3/L5).  Alternatively, it is noted that since claim 28 depends form claim 27, which does not require an acrylic polymer, this limitation is met when the polymer is a polyester polymer.
McVay does not disclose an epoxidized polybutadiene or that the epoxidized polybutadiene has a number average molecular weight of from 300 to 3000 or that the epoxidized polybutadiene has an oxirane oxygen content of 5 to 15 percent by weight based on total polymer weight or that the epoxidized polybutadiene has a hydroxyl number of 0.5 to 5.0 or that the epoxidized olefin polymer and the polyamide are heated to a temperature of at least 100°C or in which the heating is from 100 to 325°C or in which the ratio of polyamide to epoxidized olefin polymer is from 10 to 40:90 to 60.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to blend and react the polyamide of the coating of McVay with the epoxidized polybutadiene as disclosed by Coates Brothers in order to provide a coating that has the advantage of a long shelf life.
With respect to the curable composition comprising an epoxidized olefin polymer and a polyamide, wherein the epoxidized olefin polymer and the polyamide are heated to a temperature of at least 100°C: Given that the composition of modified McVay is heated to 300°C or greater, although modified McVay does not disclose that In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed curable composition being heated before spraying and given that modified McVay meets the requirements of the claimed container having a coating that comprises an epoxidized olefin polymer and a polyamide, heated to a temperature of at least 100°C, modified McVay clearly meets the requirements of the present claims.
Given that the amine-terminated polyamide of Modified McVay is present in an amount from 15 to 30 weight percent based on the total solids, it is the examiner's position that the compound resulting from the combination of epoxidized polybutadiene and the amine-terminated polyamide will be present in the coating of McVay in an amount of 15 to 30 weight percent based on the total solids (i.e. overlapping 5 to 35 percent by weight of (b) based on total solids weight of the composition).
Claim 33 is rejected under 35 U.S.C. 103(a) as being unpatentable over McVay (US 7,475,786) and Coates Brothers & Company Limited (GB 1,120,738), as applied to claim 32 above, using “Epikure Curing Agent 3115” as an evidentiary reference.
Regarding claim 33, modified McVay discloses all of the claim limitations as set forth above.  McVay discloses that the amine-terminated polyamide may be selected from the commercially available Epikure line (C2/L15-20), specifically using Epikure 3115 in the examples (Table 4).  It would have been obvious to use Epikure 3115 in the coating of modified McVay given that it is used in the examples of McVay.
  Epikure Curing Agent 3115 discloses that the amine value of Epikure 3115 is 230-246 (i.e. overlapping the polyamide has an amine number of 50 to 800) (Page 1, first table).

Response to Arguments

Applicant's arguments filed 17 January 2022 have been fully considered but they are not persuasive.
Applicant argues that Coates relates to a composition for bonding seams of metallic containers and therefore relates to a different end use than McVay, which teaches a sprayable composition for coating the inside of cans.
Applicant’s argument is unpersuasive given that both Coates and McVay teach about coatings for metallic cans.
Applicant argues that the composition of Coates would not be sprayable.

Second, it is noted that Applicant provides no evidence that incorporating the epoxidized polybutadiene of Coates into the coating of McVay would render the coating incapable of being used a spray coating.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)).  It is the examiner’s position that the arguments provided by the applicant regarding whether incorporating the epoxidized polybutadiene of Coates into the coating of McVay would render the coating incapable of being used a spray coating must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
 Applicant argues that Coates only comprises the reaction product as required by the present invention when cured.  
However, note that while Coates does not disclose all the features of the present claimed invention, Coates is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely the epoxidized polybutadiene, and in combination with the primary reference, discloses the presently claimed invention.
It is noted that a blend that is heated could be considered to meet the broad recitation of “reaction product”.  Additionally, it is noted that during heating, while the composition is being cured but not fully cured, the composition would meet the requirement of “curable” and comprise a reaction product of the epoxidized polyolefin and the polyamide.
Applicant argues that the compositions of Coates do not contain water.
However, note that while Coates does not disclose all the features of the present claimed invention, Coates is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely the epoxidized polybutadiene, and in combination with the primary reference, discloses the presently claimed invention.
Applicant argues that one of skill in the art based on the teachings of Coates would not believe that they could successfully formulate an aqueous composition because the composition of Coates is organic.
	Applicant’s argument is unpersuasive given that the composition of McVay comprises polyamide and the composition of Coates also comprises polyamide blended with epoxidized polybutadiene.  Applicant provides no evidence or rationale that would 
Applicant argues that there is no motivation to combine Coates with McVay and points to the Declaration of Robert McVay, which states that shelf life is not an issue with the compositions disclosed in McVay and that his motivation was to provide improved resistance to acidic foodstuffs.
Applicant’s argument is unpersuasive given that while Declarant believes that shelf life was not an issue with the compositions disclosed in McVay, it remains the examiner’s position that in light of the teachings of Coates that the composition has a long shelf life, and in light of the fact that a longer shelf life is a characteristic that is particularly desired in a can that stores food for long periods of time, one of ordinary skill in the art would have been motivated to try to blend and react the polyamide of the coating of McVay with the epoxidized polybutadiene as disclosed by Coates Brothers in order to provide a coating that has the advantage of a longer shelf life.  Applicant provides no evidence that doing so would not increase the shelf life of the composition of McVay.
Further, it is noted that Coates discloses that the compositions have high peel strength, impact and creep resistance (P6/L25-40), which provides additional motivation for one of skill in the art to try to blend and react the polyamide of the coating of McVay with the epoxidized polybutadiene as disclosed by Coates Brothers.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/           Primary Examiner, Art Unit 1782